Citation Nr: 1639818	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-34 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for tinea pedis, currently rated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1967 to July 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction rests with the RO in Houston, Texas. 

In June 2013, the Veteran testified before the undersigned.  A transcript of the hearing is of record.

In November 2013 and August 2015, the appeal was remanded by the Board for additional development.  In both of these decisions the Board noted that the Veteran raised the issue of entitlement to compensation for birth defects in a Novmeber 2008 correspondence, and also submitted an application to reopen a claim for service connection for ischemic heart disease in a February 2011 supplemental claim for compensation.  Although a January 13, 2016 memorandum from the Appeals Management Center (AMC) acknowledged these issues as inferred issues, there is no indication in the record that the Agency of Original Jurisdiction (AOJ) has taken any steps to adjudicate them in the first instance.  As such, they are referred again to the AOJ for appropriate action.  

In a January 2016 rating decision, the AMC granted service connection for eczema effective October 31, 2006; thus this issue is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  





REMAND

The Board sincerely regrets having to remand this appeal another time.  However, for the reasons described immediately below, a remand is necessary to afford the Veteran all consideration due to him under the law.

In August 2015, the Board remanded the Veteran's appeal so that the AOJ may schedule the Veteran for a VA examination to ascertain the severity of his service-connected tinea pedis.  In addition, the Board directed the examiner to address whether the Veteran's other dermatological symptoms constituted distinct diagnoses for which separate awards of service connection may be established.  Indeed, the October 2015 VA examiner determined that the Veteran's now service-connected eczema (shown at the time to be at the left elbow, the gluteal cleft, and causing hyperpigmentation) is separate and distinguishable from his service-connected tinea pedis.  However, as pointed out by the Veteran's representative in a May 2016 Post Remand Brief, the examiner failed to identify the percentage of the total body affected by tinea pedis.  In light of the fact that many skin patches were identified at the October 2015 VA examination without distinction as to what percentage of Veteran's skin surface area was affected by excema or tinea, the Board finds that remand is necessary so that an updated VA skin examination may be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's outstanding VA treatment records dated from November 2015 and associate them with the claims file.

2.  Schedule the Veteran for a new VA skin examination to ascertain and evaluate the nature and severity of his service-connected tinea pedis.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  It is imperative that every reasonable effort be taken to ensure that the VA skin examination is conducted during an active stage of the disease.

Upon review of the record, and after examination of the Veteran to include all testing deemed necessary, the examiner should discuss the following:

a.) Specify the location and extent of the tinea 
pedis in terms of a percentage of the body and a percentage of exposed areas affected.

b.) Indicate what medications the Veteran uses 
to treat his tinea pedis, and at what frequency.  If any medication (oral or topical), to include Lamisil cream, is indeed a corticosteroid, this should be made clear.

c.) State what impact, if any, the Veteran's tinea 
pedis has on the functioning of his feet, and activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10.

3.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




